United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    February 21, 2006

                                                              Charles R. Fulbruge III
                             No. 05-10661                             Clerk
                           Summary Calendar


BRIAN L. COUNTS,

                                                  Plaintiff-Appellant,
versus

JOHN E. POTTER, POSTMASTER GENERAL,

                                                   Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                           (3:03-CV-723)
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant    Brian   L.   Counts   appeals     an    adverse

judgment   of   the   district   court   dismissing   his      employment

discrimination suit in which he alleged that he was fired from his

job as a mailman, pursuant to a June 21, 2001 Notice of Removal,

for poor attendance.       Counts argues that Defendant-Appellee’s

stated reason was pretextual, asserting that the real reason for

his termination was retaliation for his filing EEO complaints.             We

dismiss this appeal for appellant’s failure adequately to brief his

case.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Counts’s appellate brief contains just over one page of

“argument,” is devoid of citation to any relevant legal authority,

and fails to articulate any facts that might insulate him from a

summary judgment of dismissal.   Rather, his brief contains a terse

list of references to portions of the district court record which,

we find, identify only pages from his own deposition.   Counts fails

to identify any specific evidentiary facts on which he relies, and

fails to explain why his deposition statements should entitle him

to relief.

APPEAL DISMISSED.1




     1
       Although we dismiss this appeal for inadequate briefing,
our review of the briefs and other parts of the record on appeal
revealed that Counts was not discharged on the basis of
attendance, which was addressed in the June 21, 2001 Notice of
Removal —— matters that were settled between the parties.
Rather, he was fired on the basis of a September 21 Notice of
Removal grounded in his placing unauthorized long distance phone
calls on customers’ accounts. The September Notice is not at
issue in this case.

                                 2